DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 16 December 2021, which is a Continuation of application 17/196,719, which is now US Patent 11,230,372 filed 9 March 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “an aircraft” in line 3 should be corrected to “the aircraft” as the aircraft has been introduced within the preamble.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “biasing means” in claims 1, 11 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15, 18 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the at least a biasing means extends and retracts” which renders the claim unclear, as claim 1 recites that the “biasing means comprises at least a spring”.  For examination purposes, the limitation will be interpreted as “the at least a spring extends and retracts”.
Claim 15 recites “the at least a biasing means includes” which renders the claim unclear, as claim 1 recites that the “biasing means comprises at least a spring”.  For examination purposes, the limitation will be interpreted as “the at least a spring includes”.
Claim 18 recites the limitation "the at least a leaf spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the at least a spring comprises at least a leaf spring, wherein the at least a leaf spring comprises”.  Alternatively, claim 18 can be made to be dependent upon claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Senkel et al.  (US 2015/0012154) in view of Heaslip (US 2,925,970).
- Regarding Claim 1. Senkel discloses a system for rolling landing gear (9, skids are capable of performing roll-on landings as the aircraft can slide along the runway surface during an autorotation landing) on an electric vertical take-off and landing aircraft (103, fig. 15a, “electric motors” [0104]), the system comprising: 
a skid component (9) attached to the aircraft (103) and comprising at least a skid tube oriented laterally to a longitudinal axis of the aircraft (103, fig. 15 a illustrates the arrangement). Senkel does not disclose at least a wheel journaled on a rotational fulcrum; 
at least a biasing means attaching the rotational fulcrum to the skid tube, wherein the biasing means comprises at least a spring configured to exert a recoil force resisting upward displacement of the rotational fulcrum with respect to the skid tube.
However, Heaslip discloses a similar system (fig. 1-4) comprising a wheel (12) journaled on a rotational fulcrum (illustrated as the junction of landing gear 11 and rigid mounting point 17 as well as anchorage 28); at least a biasing means (27) attaching the rotational fulcrum to the skid tube (26, the ski is equivalent to a skid tube), wherein the biasing means comprises at least a spring (27, “resilient arm” column 2 line 29; the article 27 is equivalent to a spring, see columns 3-4 lines 56-31 for greater detail) configured to exert a recoil force resisting upward displacement of the rotational fulcrum with respect to the skid tube (26 “responds resiliently to compressive or tensile loads by compressive deflection” column 4 lines 17-18). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Senkel to incorporate the system of Heaslip to allow for the system of Senkel to be capable of moving on the ground more readily through the use of the wheel and ski of Heaslip providing for increased utility and performance.
- Regarding Claim 2. Senkel as modified discloses the system of claim 1 with the skid tube (9).  Heaslip further discloses wherein the at least a skid tube (26) includes at least a recess (81, fig. 4; “cutaway portion is provided therein to freely accommodate the wheel” column 4 lines 48-49).
- Regarding Claim 3. Senkel as modified discloses the system of claim 2. Heaslip further discloses wherein the at least a recess (81) houses the at least a wheel (12, illustrated by fig. 4).
- Regarding Claim 5. Senkel as modified discloses the system of claim 1.  Heaslip further discloses wherein the at least a wheel (12) has a rating force (inherent to all wheels used for aircraft applications).
- Regarding Claim 6. Senkel as modified discloses the system of claim 5.  Heaslip further discloses wherein the rating force is more than a threshold landing force (as required by the FAA, an aircraft wheel must be capable of withstanding a threshold landing force).
- Regarding Claim 7. Senkel as modified discloses the system of claim 5.  Heaslip further discloses wherein the rating force includes a rating load (inherent to all wheels used for aircraft applications).
- Regarding Claim 8. Senkel as modified discloses the system of claim 5.  Heaslip further discloses wherein the rating force is determined as a function of a ply rating (inherent to all wheels used for aircraft applications).
- Regarding Claim 9. Senkel as modified discloses the system of claim 8.  Heaslip further discloses wherein the ply rating is determined as a function of a bias ply (inherent to all wheels used for aircraft applications).
- Regarding Claim 10. Senkel as modified discloses the system of claim 8.  Heaslip further discloses wherein the ply rating is determined as a function of a radial ply (inherent to all wheels used for aircraft applications).
- Regarding Claim 11. Senkel as modified discloses the system of claim 1. Heaslip further discloses wherein the at least a spring (27) extends and retracts the at least a wheel (12) as a function of a change in a downward force (“responds resiliently to compressive or tensile loads by compressive deflection” column 4 lines 17-18).
- Regarding Claim 12. Senkel as modified discloses the system of claim 11.  Heaslip further discloses wherein the downward force exceeds the recoil force upon landing (“ground loads applied to the ski, however, are of greater magnitude and produce length changes in the trimmer unit” column 4 lines 23-24).
Allowable Subject Matter
Claims 4, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        15 December 2022